        2:18-cr-20014-SLD-EIL # 74        Page 1 of 3                                         E-FILED
                                                                    Monday, 15 July, 2019 07:52:37 AM
                                                                        Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )       Case No. 18-CR-20014
                                           )
MICHAEL HARI,                              )
                                           )
       Defendant.                          )

                      DEFENDANT’S MOTION TO CONTINUE
                            STATUS CONFERENCE

       NOW COMES the Defendant, MICHAEL HARI, by and through his attorneys,

and files his Motion to Continue Status Conference.

       1. Mr. Hari is charged in this district with one count of unlawfully possessing a

machine gun in violation of 18 U.S.C. § 922(o), one count of conspiracy to interfere with

commerce by threats and violence in violation of 18 U.S.C. § 1951, one count of

attempted arson in violation of 18 U.S.C. § 844(i), and one count of possession of firearm

by a felon in violation of 18 U.S.C. § 922(g). (R. 39) Mr. Hari is also charged with

offenses in the District of Minnesota.

       2. At a pretrial conference on January 9, 2019, the Court set the trial in this case

for Monday, July 15, 2019.


       3. The government filed a motion to continue the trial date until after Mr. Hari’s

trial in the District of Minnesota concludes. R. 67. Mr. Hari objected, R.68, and the




                                               1
        2:18-cr-20014-SLD-EIL # 74       Page 2 of 3



government subsequently modified its continuance request by requesting a continuance

to September 17, 2019. R. 72.


       4. On Friday, July 12, 2019, the Court granted the government’s motion to

continue and set a status conference for Tuesday, July 23, 2019, at 11:00 a.m. in Urbana.

Text Order dated 07/12/2019.


       5. Undersigned counsel will be out of the district the week of July 22, 2019, at a

family reunion which has been scheduled for over a year.


       6. AFPD Elisabeth Pollock may still be in trial in United States v. Christensen, Case

No. 17-20037, on July 23, 2019. If the Christensen has concluded, Ms. Pollock is also

scheduled to be out of the office during the week of July 22, 2019.


       7. Based on the foregoing, Mr. Hari respectfully requests a short continuance of

the status conference set for Tuesday, July 23, 2019.


          Respectfully submitted,

              /s/Elisabeth R. Pollock                    /s/ Thomas W. Patton
              Assistant Federal Defender                 Federal Public Defender
              300 West Main Street                       401 Main Street, Suite 1500
              Urbana, IL 61801                           Peoria, IL 61602
              Phone: 217-373-0666                        Phone: 309-671-7891
              FAX: 217-373-0667                          Fax: 309-671-7898
              Email: Elisabeth_Pollock@fd.org            Email: Thomas_Patton@fd.org




                                             2
       2:18-cr-20014-SLD-EIL # 74        Page 3 of 3



                                CERTIFICATE OF SERVICE

      I hereby certify that on July 19, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Eugene L. Miller and Timothy A. Bass. A copy was

also mailed to the defendant.


                                          /s/Thomas W. Patton
                                          Federal Public Defender
                                          401 Main Street, Suite 1500
                                          Peoria, IL 61602
                                          Phone: 309-671-7891
                                          Fax: 309-671-7898
                                          Email: Thomas_Patton@fd.org




                                             3
